Citation Nr: 1422495	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-01 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2011.  In June 2012, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran's combined service-connected disability rating has been at least 60 percent (currently 80 percent) throughout the pendency of the claim, and relate to a common etiology, i.e., the right foot and ankle condition.  

2.  The Veteran has the equivalent of a high school education, with 2 years of vocational training as a carpenter, and prior work experience on a pipeline, and as an owner/operator of a bar and grill.  

3.  The Veteran's service-connected disabilities, alone, preclude gainful employment for which he may be qualified.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 3.340, 3.341, 4.16, 4.19 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to assist and notify need not be discussed.  

The Veteran claims entitlement to a TDIU rating, asserting that his service-connected disabilities prevent gainful employment.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability (or disabilities resulting from a single etiology) ratable at 60 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran claims entitlement to a TDIU rating, asserting that his service-connected disabilities prevent gainful employment.  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Service connection is in effect for depressive disorder with anxiety disorder, assigned a 50 percent evaluation; Charcot of the right foot with history of fracture of the right distal tibia and fibula with traumatic arthritis, status post fusion, assigned a 30 percent evaluation; degenerative changes of the lumbar spine, right sacroiliitis, and bilateral sprain of the iliolumbar ligaments, assigned a 20 percent evaluation; and moderate right femoral radiculopathy, assigned a 20 percent rating.  His combined disability rating is 80 percent.  During the pendency of the appeal, his combined service-connected disability rating was 60 percent prior to December 30, 2011, 70 percent beginning December 30, 2011, and 80 percent from April 5, 2012.  Because his psychiatric, low back, and right femoral nerve conditions have been found to be secondary to his service-connected right foot and ankle condition, the disabilities are considered to be of common etiology.  Therefore, he has met the scheduler criteria for a TDIU rating throughout the pendency of the claim.  See 38 C.F.R. 4.16(a)(2).  

The claims file reflects that the Veteran has a significant number of non-service-connected disabilities as well, including diabetes mellitus with complication of diabetic retinopathy and nephropathy.  In addition, in August 2012, the Veteran sustained an injury to his left (non-service-connected) ankle, which eventually resulted in a left below-the-knee amputation in August 2013.  However, employment difficulties due to non-service-connected conditions must be excluded when determining entitlement to a TDIU rating based on service-connected disability, where, as in this case, the schedular criteria are met.  38 C.F.R. § 4.19.  Moreover, nearly all the evidence in this case was compiled prior to the August 2012 injury.

The Veteran's employment history and education must be considered in his TDIU claim.  See 38 C.F.R. § 4.16; Cathell v. Brown, 8 Vet. App. 539, 544 (1996).  According to his TDIU application, the Veteran completed three years of high school, and subsequently earned his GED.  He also completed a two-year vocational program in carpentry.  Private medical records dated in 1992 and 1993, as well as an occupational history provided by the Veteran in January 1995, note that the Veteran worked on a pipeline in Alaska for about 11 years, ending sometime around 1993.  He also purchased and began running a bar in about 1992.  For some period of time, there was an overlap; a private medical report dated in June 1993, noted that the Veteran had a "strange schedule," consisting of three weeks running the bar in Minnesota, alternating with three weeks in Alaska working on the pipeline.  

There is some conflicting evidence as to his level of participation in running the business from 2005 on, but the evidence as a whole, including the Veteran's TDIU application, hearing testimony, VA treatment records, and the examination reports, as well as several lay statements from members of his family and employees, indicates that the Veteran's active participation gradually diminished, as his disabilities increasingly affected his ability to carry out various functions.  He indicated that his responsibilities were eventually taken over by his wife, daughter, and other employees, due to his mistakes and inability to complete tasks.  He attributed this to his service-connected disabilities, in particular, the ankle and back disabilities, and the strong pain pills he had to take.  He felt that the business had suffered because of his lack of participation.  At his June 2012 hearing, he stated that he was trying to sell the business, and subsequently submitted a purchase agreement, dated in August 2012, concerning the sale of the bar and grill by the Veteran and his wife to another couple.  

The Board recognizes that there is no single examination or opinion which adequately addresses the cumulative impact of the Veteran's service-connected disorders on his ability to work.  However, a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

The medical evidence includes VA treatment records, such as a nephrology consult dated in June 2010, which observed that from a surgical standpoint, the Veteran had had multiple surgeries on his right ankle, which continued to be a great source of pain.  

On a VA psychiatric examination, in November 2010, the Veteran admitted to symptoms of a depressed and anxious mood, and said he worried and was very stressed about his business.  The examiner concluded that it did not appear that his mood had considerably worsened with time, and the Veteran admitted that it was not his mood so much as it was his chronic pain that kept him from working.

On the VA physical examination in November 2010, the Veteran complained of continued moderate intensity right foot and ankle pain, aggravated and made severe by walking and standing.  The examiner concluded that as result of the service-connected lower back, right foot, and ankle conditions, the Veteran would be incapable of maintaining the requirements for most any labor intensive activities due to these conditions.  Also, the Veteran likely would not be well-suited in activities requiring the operation of dangerous equipment, as a result of his use of narcotic pain medications for pain control.  In regard to sedentary employment opportunities, he would not be prohibited in all sedentary employment opportunities, particularly sedentary employment activities allowing sitting and changes of position.

On a VA contract examination in April 2012, concerning the back, the examiner described the functional impact of the Veteran's low back condition on his ability to work as that he was unable to stand or walk for prolonged periods of time, and must have frequent changing positions in order to relieve pain and discomfort.  He was unable to bend, kneel, or rotate his body on a regular basis.  As to the ankle, the examiner stated that the Veteran could not hold a job because he was unable to walk or stand for any length of time. 

Thus, the medical evidence demonstrates that, at best, the Veteran would be qualified for sedentary employment, but neither his work experience nor his education has qualified him for sedentary employment.  He was trained as a carpenter, worked on a pipeline, and, with his wife, owned and operated a bar and grill business.  None of these are sedentary occupations.  His wife was the bookkeeper in the operation of the bar and grill, which is likely the most sedentary task associated with such a business.  His service-connected right ankle and low back conditions prevent his employment in any non-sedentary capacity, and the evidence also indicates that the pain, or medications required to control the pain, may very likely preclude any sedentary employment for which he may conceivably be qualified.  

Given these factors, the Board finds that the Veteran is unemployable, due solely to his service-connected disabilities.  The requirements for a TDIU rating are met, and such benefit is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to a to a total disability rating based on individual unemployability due to service-connected disabilities is granted.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


